Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 1 of 20 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

MONICA ACERRA, Individually and on                    Case No.
behalf of all others similarly situated,

                                 Plaintiff,           CLASS ACTION COMPLAINT FOR
                                                      VIOLATIONS OF THE FEDERAL
                       v.                             SECURITIES LAWS

 TRULIEVE CANNABIS CORP., KIM
 RIVERS, and MOHAN SRINIVASAN,                        JURY TRIAL DEMANDED

                                Defendants.


       Plaintiff Monica Acerra (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants

(defined below), alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the investigation

conducted by and through Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants, public

filings, wire and press releases published by and regarding Trulieve Cannabis Corp. (“Trulieve” or

the “Company”), and information readily obtainable on the Internet. Plaintiff believes that

substantial evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                                   NATURE OF THE ACTION

       1.       This is a class action on behalf of persons or entities who purchased or otherwise

acquired publicly traded Trulieve securities between September 25, 2018 and December 17, 2019,

inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages caused by

Defendants’ violations of the federal securities laws under the Securities Exchange Act of 1934

(the “Exchange Act”).


       {00360150;2 }                              1
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 2 of 20 PageID #: 2



                                 JURISDICTION AND VENUE

       2.       The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       3.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

       4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and the

subsequent damages took place in this judicial district.

       5.       In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       6.       Plaintiff, as set forth in the accompanying certification, incorporated by reference

herein, purchased Trulieve securities during the Class Period and was economically damaged

thereby.

       7.       Defendant Trulieve, together with its subsidiaries, purports to operate as a medical

marijuana company. The Company cultivates and produces products in-house and distributes its

products to Trulieve branded stores (dispensaries) in Florida, as well as directly to patients through

home delivery. Trulieve is incorporated in British Columbia, Canada, and its head office is located

at 6749 Ben Bostic Road, Quincy, Florida 32351. Trulieve’s securities trades on the OTCQX

under the ticker symbol “TCNNF.”




       {00360150;2 }                              2
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 3 of 20 PageID #: 3



       8.       Defendant Kim Rivers (“Rivers”) has served as the Company’s Chief Executive

Officer during the Class Period.

       9.       Defendant Mohan Srinivasan (“Srinivasan”) has served as the Company’s Chief

Financial Officer since January 2019.

       10.      Defendants Rivers and Srinivasan are collectively referred to herein as the

“Individual Defendants.”

       11.      Each of the Individual Defendants:

                a)     directly participated in the management of the Company;

                b)     was directly involved in the day-to-day operations of the Company at the

                       highest levels;

                c)     was privy to confidential proprietary information concerning the Company

                       and its business and operations;

                d)     was directly or indirectly involved in drafting, producing, reviewing and/or

                       disseminating the false and misleading statements and information alleged

                       herein;

                e)     was directly or indirectly involved in the oversight or implementation of the

                       Company’s internal controls;

                f)     was aware of or recklessly disregarded the fact that the false and misleading

                       statements were being issued concerning the Company; and/or

                g)     approved or ratified these statements in violation of the federal securities

                       laws.




       {00360150;2 }                             3
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 4 of 20 PageID #: 4



       12.      Trulieve is liable for the acts of the Individual Defendants and its employees under

the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

       13.      The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to Trulieve under respondeat superior and agency principles.

       14.      Defendants Trulieve and the Individual Defendants are collectively referred to

herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

        Materially False and Misleading Statements Issued During the Class Period

       15.      On September 25, 2018, Trulieve filed a listing statement (the “Listing Statement”)

with the Canadian Securities Exchange (“CSE”) following Trulieve, Inc.’s merger with Schyan

Exploration Inc., forming Trulieve.

       16.      The Listing Statement stated that Trulieve utilized High-Yield Cultivation

Facilities and Techniques, stating, in pertinent part:

       Trulieve transforms raw cannabis flower into the Trulieve portfolio of products sold
       in Trulieve stores. With a focus on scalable operations, Trulieve has detailed
       Standard Operating Procedures as well as robust training protocols across its
       cultivation facilities to grow a consistent, high quality product.

       Trulieve currently operates 468,000 square feet of cultivation facilities across three
       sites. Per Florida law, Trulieve grows in enclosed structures operating both indoor
       and greenhouse style grows. Trulieve currently has the ability to grow 17,199 kg of
       cannabis annually. Trulieve has an additional 95,420 square feet of cultivation
       capacity under construction which Trulieve anticipates will be completed by
       December 31, 2018. Upon completion, Trulieve will have an additional 9,804 kg
       per year of capacity, for a total cultivation capacity of 27,005 kg per year. In
       addition, Trulieve is working to rapidly and substantially increase its greenhouse
       capacity. The ability to quickly execute and operate high-yield, scaled cultivation
       operations is critical in Florida as well as other vertical markets. Trulieve grows a
       variety of 45 cannabis flower strains and is poised for expansion if the State allows
       flower products for smoking. Continuing the Trulieve philosophy of standing
       behind the products Trulieve sells, Trulieve utilizes a third-party company to certify



       {00360150;2 }                              4
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 5 of 20 PageID #: 5



        the genetic composition of each strain of cannabis Trulieve produces and provides
        the certified reports to patients and physicians.

        17.      The Listing Statement stated that the Company had $9.7 million in biological assets

for fiscal year 2017. The Listing Statement described how the Company accounted for biological

assets, stating, in pertinent part:

        The Company measures biological assets consisting of medical cannabis plants at
        fair value less cost to sell up to the point of harvest, which becomes the basis for
        the cost of internally produced work in progress and finished goods inventories
        after harvest. Unrealized gains or losses arising from changes in fair value less cost
        to sell during the year are included in the results of operations of the related year.
        The Company expenses pre-harvest costs as incurred.

        18.      On November 19, 2018, Trulieve filed with the CSE its Financial Statements and

Management Discussion and Analysis for the period ended September 30, 2018 (collectively, the

“3Q 2018 Financials”). The 3Q 2018 Financials were signed by Defendant Rivers. The 3Q 2018

Financials were also accompanied by signed certifications by the Individual Defendants, attesting

that the financial statements contained no misrepresentations and fairly presented the Company’s

financial condition.

        19.      The 3Q 2018 Financials stated the following regarding related party transactions:

        Transactions with Related Parties

        As at September 30, 2018, the Corporation had related party notes payable of $14.0
        million compared to December 31, 2017 which had related party notes payable of
        $8.7 million.

        Additionally, several of the Corporation’s dispensaries are leased from various real
        estate holding companies that are managed, controlled by a Director and
        shareholder.

        20.      The 3Q 2018 Financials reported gross profit, stating, in relevant part:

        Gross profit after net gains on biological asset transformation for the three months
        ended September 30, 2018 was $35.8 million, up $32.1 million or 890%, from $3.6
        million for the three months ended September 30, 2017, driven by an increased gain
        on biological assets and increased retail sales.



        {00360150;2 }                              5
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 6 of 20 PageID #: 6



        Gross profit after net gains on biological asset transformation for the nine months
        ended September 30, 2018 was $71.8 million, up $60.7 million or 545%, from
        $11.1 million for the nine months ended September 30, 2017, driven by an
        increased gain on biological assets and increased retail sales.

        21.       The 3Q 2018 Financials stated that the Company had $33.7 million in biological

assets as of September 30, 2018. The 3Q 2018 Financials described how the Company accounted

for biological assets, stating, in pertinent part:

        The Company values its biological assets at the end of each reporting at fair value
        less costs to sell and complete. This is determined using a valuation model to
        estimate the expected harvest yield per plant applied to the estimated price per gram
        less processing and selling costs. This model considers the progress in the plant life
        cycle.

        The significant assumptions used in determining the fair value of medical cannabis
        plants are as follows:

              •   wastage of plants based on their various stages;
              •   yield by strain of plant;
              •   percentage of costs incurred to date compared to the total costs to be
                  incurred are used to estimate the fair value of an in-process plant; and
              •   percentage of costs incurred for each stage of plant growth was estimated.
                  On average, the grow cycle is 14 weeks after they become established
                  vegetative plants.

        22.       On April 10, 2019, Trulieve filed with the CSE its Audited Annual Financial

Statements and Management Discussion and Analysis for the period ended December 31, 2018

(the “FY 2018 Financials”). The FY 2018 Financials were signed by the Individual Defendants,

and were accompanied by signed certifications by the Individual Defendants, attesting that the

financial statements contained no misrepresentations and fairly presented the Company’s financial

condition.

        23.       The FY 2018 Financials reported gross profit, stating, in relevant part:

        Gross profit after net gains on biological asset transformation for the year ended
        December 31, 2018 was $105.6 million, up $87.2 million or 473%, from $18.4
        million for the year ended December 31, 2017, driven by an increased gain on
        biological assets and increased retail sales. Additionally, because the Company is



        {00360150;2 }                                6
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 7 of 20 PageID #: 7



        growing more plants at December 31, 2018 than it was at December 31, 2017, so
        there are more plants undergoing transformation thus more gain.

        Gross profit after net gains on biological asset transformation for the three months
        ended December 31, 2018 was $33.7 million, up $26.4 million or 363%, from $7.3
        million for the three months ended December 31, 2017, driven by an increased gain
        on biological assets and increased retail sales.

        24.      The FY 2018 Financials stated the following regarding related party transactions:

        The Company had raised funds by issuing notes to various related parties including
        directors, officers, and shareholders and the balance at December 31, 2018 and
        2017 was $14,215,131 and $8,730,563, respectively, as discussed in “Note 8 –
        Notes Payable Related Party”.

        The Company uses a general contractor that is the spouse of an officer and director
        of the Company and made payments totaling $8,774,754 for the year ended
        December 31, 2018. There was also accounts payable to the related party of
        $3,356,511 at December 31, 2018, as discussed in “Note 5 – Property and
        Equipment”.

        The Company has many leases from various real estate holding companies that are
        managed, controlled by various related parties including a former director and
        shareholder and the spouse of an officer and director of the Company, see “Note 14
        – Commitments and Contingencies”.

        25.      The FY 2018 Financials stated that the Company had $29.6 million in biological

assets as of December 31, 2018. The FY 2018 Financials described how the Company accounted

for biological assets, stating, in pertinent part:

        The Company measures biological assets consisting of medical cannabis plants at
        fair value less cost to sell up to the point of harvest, which becomes the basis for
        the cost of internally produced work in progress and finished goods inventories
        after harvest. Unrealized gains or losses arising from changes in fair value less cost
        to sell during the year are included in the results of operations of the related year.
        The Company expenses pre-harvest costs as incurred.

                                                     ***

        Biological assets and inventory

        In calculating the value of the biological assets and inventory, management is
        required to make a number of estimates, including estimating the stage of growth
        of the cannabis up to the point of harvest, harvesting costs, selling costs, sales price,
        wastage and expected yields for the cannabis plant. In calculating final inventory



        {00360150;2 }                                 7
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 8 of 20 PageID #: 8



        values, management is required to determine an estimate of spoiled or expired
        inventory and compares the inventory cost to estimated net realizable value.

        26.      On May 28, 2019, Trulieve filed with the CSE its Financial Statements and

Management Discussion and Analysis for the period ended March 31, 2019 (collectively, the “1Q

2019 Financials”). The 1Q 2019 Financials were accompanied by signed certifications by the

Individual Defendants, attesting that the financial statements contained no misrepresentations and

fairly presented the Company’s financial condition.

        27.      The 1Q 2019 Financials reported gross profit, stating, in relevant part:

        Gross profit after net gains on biological asset transformation for the three months
        ended March 31, 2019 was $40.1 million, up $24.3 million or 154%, from $15.8
        million for the three months ended March 31, 2018. This increase was driven by an
        increased gain on biological assets and increased retail sales. Additionally, because
        the Corporation was growing more plants as of March 31, 2019 than it was as of
        March 31, 2018, there are more plants undergoing transformation and therefore
        more gain.

        28.      The 1Q 2019 Financials stated that the Company had $34.2 million in biological

assets as of March 31, 2019. The 1Q 2019 Financials described how the Company accounted for

biological assets, stating, in pertinent part:

        Biological assets are measured at fair value less costs to sell until harvest. All
        production costs related to biological assets are expensed as incurred. All direct and
        indirect costs related to both biological assets and inventory are included in the
        ‘cost of goods sold’ line on the accompanying condensed consolidated interim
        statements of operations.

        The fair value measurements for biological assets have been categorized as Level
        3 fair values based on the inputs to the valuation technique used. The fair value was
        determined using a model which assumes the biological assets at the condensed
        consolidated interim statements of financial position date will grow to maturity, be
        harvested and converted into finished goods inventory and sold in the medical
        cannabis market. The Company’s method of accounting for biological assets
        attributes value accretion on a straight-line basis throughout the life of the
        biological asset from initial cloning to the point of harvest.

        29.      On August 14, 2019, Trulieve filed with the CSE its Financial Statements and

Management Discussion and Analysis for the period ended June 30, 2019 (collectively the “2Q


        {00360150;2 }                              8
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 9 of 20 PageID #: 9



2019 Financials”). The 2Q 2019 Financials were accompanied by signed certifications by the

Individual Defendants, attesting that the financial statements contained no misrepresentations and

fairly presented the Company’s financial condition.

        30.      The 2Q 2019 Financials reported gross profit, stating, in relevant part:

        Gross profit after net gains on biological asset transformation for the three months
        ended June 30, 2019 was $103.8 million, up $83.5 million or 412%, from $20.3
        million for the three months ended June 30, 2018. This increase was driven by an
        increased gain on biological assets and increased retail sales. Additionally, because
        the Corporation was growing more plants as of June 30, 2019 than it was as of June
        30, 2018, there are more plants undergoing transformation and therefore more gain.

        Gross profit after net gains on biological asset transformation for the six months
        ended June 30, 2019 was $143.9 million, up $107.8 million or 299%, from $36.1
        million for the six months ended June 30, 2018. This increase was driven by an
        increased gain on biological assets and increased retail sales. Additionally, because
        the Corporation was growing more plants as of June 30, 2019 than it was as of June
        30, 2018, there are more plants undergoing transformation and therefore more gain.

        31.      The 2Q 2019 Financials stated that the Company had $49.4 million in biological

assets as of June 30, 2019. The 2Q 2019 Financials described how the Company accounted for

biological assets, stating, in pertinent part:

        Biological assets are measured at fair value less costs to sell until harvest. All
        production costs related to biological assets are expensed as incurred. All direct and
        indirect costs related to both biological assets and inventory are included in the
        ‘cost of goods sold’ line on the accompanying condensed consolidated interim
        statements of operations.

        The fair value measurements for biological assets have been categorized as Level
        3 fair values based on the inputs to the valuation technique used. The fair value was
        determined using a model which assumes the biological assets at the condensed
        consolidated interim statements of financial position date will grow to maturity, be
        harvested and converted into finished goods inventory and sold in the medical
        cannabis market. The Company’s method of accounting for biological assets
        attributes value accretion on a straight-line basis throughout the life of the
        biological asset from initial cloning to the point of harvest.

        32.      On November 18, 2019, Trulieve filed with the CSE its Financial Statements and

Management Discussion and Analysis for the period ended September 30, 2019 (the “3Q 2019



        {00360150;2 }                              9
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 10 of 20 PageID #: 10



 Financials”). The 3Q 2019 Financials were accompanied by signed certifications by the Individual

 Defendants, attesting that the financial statements contained no misrepresentations and fairly

 presented the Company’s financial condition.

         33.      The 3Q 2019 Financials reported gross profit, stating, in relevant part:

         Gross profit after net gains on biological asset transformation for the three months
         ended September 30, 2019 was $110.1 million, up $74.3 million or 208%, from
         $35.8 million for the three months ended September 30, 2018. This increase was
         driven by an increased gain on biological assets and increased retail sales.
         Additionally, because the Corporation was growing more plants as of September
         30, 2019 than it was as of September 30, 2018, there are more plants undergoing
         transformation and therefore more gain.

         Gross profit after net gains on biological asset transformation for the nine months
         ended September 30, 2019 was $254.0 million, up $182.2 million or 254%, from
         $71.8 million for the nine months ended September 30, 2018. This increase was
         driven by an increased gain on biological assets and increased retail sales.
         Additionally, because the Corporation was growing more plants as of September
         30, 2019 than it was as of September 30, 2018, there are more plants undergoing
         transformation and therefore more gain.

         34.      The 3Q 2019 Financials stated that the Company had $62.4 million in biological

 assets as of September 30, 2019. The 3Q 2019 Financials described how the Company accounted

 for biological assets, stating, in pertinent part:

         Biological assets are measured at fair value less costs to sell until harvest. All
         production costs related to biological assets are expensed as incurred. All direct and
         indirect costs related to both biological assets and inventory are included in the
         ‘cost of goods sold’ line on the accompanying condensed consolidated interim
         statements of operations.

         The fair value measurements for biological assets have been categorized as Level
         3 fair values based on the inputs to the valuation technique used. The fair value was
         determined using a model which assumes the biological assets at the condensed
         consolidated interim statements of financial position date will grow to maturity, be
         harvested and converted into finished goods inventory and sold in the medical
         cannabis market. The Company’s method of accounting for biological assets
         attributes value accretion on a straight-line basis throughout the life of the
         biological asset from initial cloning to the point of harvest.




         {00360150;2 }                                10
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 11 of 20 PageID #: 11



        35.      The statements contained in ¶¶ 16-34 were materially false and/or misleading

 because they misrepresented and failed to disclose the following adverse facts pertaining to the

 Company’s business, operations and prospects, which were known to Defendants or recklessly

 disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

 failed to disclose that: (i) Trulieve overstated its mark-up on its biological assets; (ii) therefore,

 Trulieve’s reported gross profit was inflated; (iii) Trulieve engaged in an undisclosed related party

 real estate sale with Defendant Rivers’ husband; and (iv) as a result, Defendants’ statements about

 its business, operations, and prospects, were materially false and misleading and/or lacked a

 reasonable basis at all relevant times.

                                    The Truth Begins to Emerge

        36.      On December 17, 2019, during market hours, Grizzly Research published a report

 (the “Report”) explaining that Trulieve had failed to disclose: (i) real estate transactions with

 insiders; (ii) that rather than high-quality indoor production, the vast majority of the Company’s

 marijuana was produced in low quality hoop houses; and (iii) the Company’s markup on biological

 assets was excessive and unreasonable.

        37.      The Report provided evidence that One More Wish LLC, an entity in which

 Trulieve engaged in a real estate transaction, was controlled by Defendant Rivers’ husband, JT

 Burnett:

        One More Wish is like most of the companies in Kim Rivers’ and Burnette’s
        network: A murky company without business website, any kind of description
        about what it does, and a weird name. Trulieve doesn’t disclose its existence.

        The Principal address of One More Wish, LLC is 178 May Nursery Rd, Havana,
        FL 32333, which is the address of the May Nursery, and was changed in February
        2018. Warranty records show that previously One More Wish’s address was 3919
        W Millers Bridge Road, Tallahassee, FL 32312, which is Kim Rivers and
        Burnette’s home address.




        {00360150;2 }                             11
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 12 of 20 PageID #: 12



         Florida county records show that One More Wish bought a property at Blue Star
         Highway in Quincy in June 2018 and sold it to Trulieve in August 2018 for a
         42% gain which translates to over 800% annualized return. The timing of this
         transaction was also very suspicious, as it must have become clear to insiders that
         with the upcoming offering funds would come available to the firm. Why not flip
         some land for a nice gain into the own pockets. The letter of intent to reverse merge
         Trulieve into a public shell was signed in June 2018.

         This exact property was sold in a sale leaseback commitment to [Innovative
         Industrial Properties] “IIPR” for $1,700,000, which is very weird because our [on-
         the-ground due diligence] “otgdd” indicates that this is not the property described
         in the press release by IIPR. Our on the ground research showed that this parcel has
         the warehouses described in the PR, which Trulieve also happened to have acquired
         from One More Wish. In fact, One More Wish sold two more properties to
         Trulieve for spectacular gains. One more Wish bought this property in December
         2017 for $20,000 and this property in April 2017 for $1,200,000. Both were sold
         together to Trulieve in June 2018 for $2,170,000.

         We also note that One More Wish buys properties from an entity with the peculiar
         name Big Wish LLC. We were able to link Big Wish to the very same network.
         Records don’t show any registered agents or addresses for Big Wish that have
         anything to do with insiders, but we found an easement from 2017 where JT
         Burnette signed as the representative of both One More Wish LLC and Big Wish
         LLC.

         [image omitted]

         There seems to be a pattern where Big Wish LLC purchases properties at distressed
         prices, sells them to One More Wish, which then sells them on. This pattern reminds
         us of the property short sale scheme that Maddox and Carter Paige orchestrated,
         but is impossible to prove without inside records.

 (Emphases added.)

         38.      The Report also explained after researching Trulieve’s manufacturing facilities, it

 was found that the vast majority of the Company’s cultivation facilities were “low-quality hoop

 houses” that were “prone to infestations and weather damage.”

         39.      The Report went on to explain that the Company’s markups on biological assets

 were likely inflated as a result:

         Trulieve sports unbelievable gross margins of 130% on average. This is mainly due
         to the biological assets fair value adjustment that is widely adopted within the




         {00360150;2 }                            12
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 13 of 20 PageID #: 13



         industry. However, Trulieve seems to be aggressively using this accounting method
         towards its benefit to inflate its gross profit and margins.

                                                 ***

         Upon closer inspection we realize that at any given time, Trulieve holds an
         abnormally large amount of biological assets. Biological assets should typically be
         used to support revenue. However, we are seeing that Trulieve’s biological assets
         utilization efficiency is relatively low compared to peers. In other words, for every
         dollar in biological assets, Trulieve is able to generate the least amount of dollar
         sales. This strongly suggests that the mark-up on these assets is overstated.

         40.      On this news, shares of Trulieve fell $1.51 per share, or over 12.6%, to close at

 $10.40 per share on December 17, 2019, damaging investors.

         41.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

 in the market value of the Company’s securities, Plaintiff and other Class members have suffered

 significant losses and damages.

                         PLAINTIFF’S CLASS ACTION ALLEGATIONS

         42.      Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

 Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons, other than Defendants,

 who acquired Trulieve securities publicly traded on OTCQX during the Class Period, and who

 were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers and

 directors of Trulieve, members of the Individual Defendants’ immediate families and their legal

 representatives, heirs, successors or assigns and any entity in which Defendants have or had a

 controlling interest.

         43.      The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, Trulieve securities were actively traded on OTCQX.

 While the exact number of Class members is unknown to Plaintiff at this time and can be

 ascertained only through appropriate discovery, Plaintiff believes that there are hundreds, if not

 thousands of members in the proposed Class.


         {00360150;2 }                            13
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 14 of 20 PageID #: 14



        44.      Plaintiff’s claims are typical of the claims of the members of the Class as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 federal law that is complained of herein.

        45.      Plaintiff will fairly and adequately protect the interests of the members of the Class

 and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

 no interests antagonistic to or in conflict with those of the Class.

        46.      Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

        •        whether the Exchange Act was violated by Defendants’ acts as alleged

                 herein;

        •        whether statements made by Defendants to the investing public during the

                 Class Period misrepresented material facts about the financial condition and

                 business of Trulieve;

        •        whether Defendants’ public statements to the investing public during the

                 Class Period omitted material facts necessary to make the statements made,

                 in light of the circumstances under which they were made, not misleading;

        •        whether the Defendants caused Trulieve to issue false and misleading

                 filings during the Class Period;

        •        whether Defendants acted knowingly or recklessly in issuing false filings;

        •        whether the prices of Trulieve securities during the Class Period were

                 artificially inflated because of the Defendants’ conduct complained of

                 herein; and



        {00360150;2 }                               14
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 15 of 20 PageID #: 15



        •        whether the members of the Class have sustained damages and, if so, what

                 is the proper measure of damages.

        47.      A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

 damages suffered by individual Class members may be relatively small, the expense and burden

 of individual litigation make it impossible for members of the Class to individually redress the

 wrongs done to them. There will be no difficulty in the management of this action as a class action.

        48.      Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

 on-the-market doctrine in that:

        •        Trulieve shares met the requirements for listing, and were listed and actively

                 traded on the OTCQX, an efficient market;

        •        As a public issuer, Trulieve filed periodic public reports;

        •        Trulieve regularly communicated with public investors via established

                 market communication mechanisms, including through the regular

                 dissemination of press releases via major newswire services and through

                 other wide-ranging public disclosures, such as communications with the

                 financial press and other similar reporting services;

        •        Trulieve’s securities were liquid and traded with moderate to heavy volume

                 during the Class Period; and

        •        Trulieve was followed by a number of securities analysts employed by

                 major brokerage firms who wrote reports that were widely distributed and

                 publicly available.




        {00360150;2 }                              15
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 16 of 20 PageID #: 16



         49.      Based on the foregoing, the market for Trulieve securities promptly digested

 current information regarding Trulieve from all publicly available sources and reflected such

 information in the prices of the shares, and Plaintiff and the members of the Class are entitled to a

 presumption of reliance upon the integrity of the market.

         50.      Alternatively, Plaintiff and the members of the Class are entitled to the presumption

 of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

 United States, 406 U.S. 128 (1972), as Defendants omitted material information in their Class

 Period statements in violation of a duty to disclose such information as detailed above.

                                               COUNT I

      (For Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
                             Thereunder Against All Defendants)

         51.      Plaintiff repeats and realleges each and every allegation contained above as if fully

 set forth herein.

         52.      This Count is asserted against Defendants and is based upon Section 10(b) of the

 Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

         53.      During the Class Period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false statements specified above, which they knew or

 deliberately disregarded were misleading in that they contained misrepresentations and failed to

 disclose material facts necessary in order to make the statements made, in light of the

 circumstances under which they were made, not misleading.

         54.      Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that they:

                  •      employed devices, schemes and artifices to defraud;




         {00360150;2 }                             16
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 17 of 20 PageID #: 17



                 •      made untrue statements of material facts or omitted to state material facts

                        necessary in order to make the statements made, in light of the

                        circumstances under which they were made, not misleading; or

                 •      engaged in acts, practices and a course of business that operated as a fraud

                        or deceit upon Plaintiff and others similarly situated in connection with their

                        purchases of Trulieve securities during the Class Period.

        55.      Defendants acted with scienter in that they knew that the public documents and

 statements issued or disseminated in the name of Trulieve were materially false and misleading;

 knew that such statements or documents would be issued or disseminated to the investing public;

 and knowingly and substantially participated, or acquiesced in the issuance or dissemination of

 such statements or documents as primary violations of the securities laws. These defendants by

 virtue of their receipt of information reflecting the true facts of Trulieve, their control over, and/or

 receipt and/or modification of Trulieve’s allegedly materially misleading statements, and/or their

 associations with the Company which made them privy to confidential proprietary information

 concerning Trulieve, participated in the fraudulent scheme alleged herein.

        56.      The Individual Defendants, who are the senior officers and/or directors of the

 Company, had actual knowledge of the material omissions and/or the falsity of the material

 statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

 or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

 disclose the true facts in the statements made by them or other Trulieve personnel to members of

 the investing public, including Plaintiff and the Class.

        57.      As a result of the foregoing, the market price of Trulieve securities was artificially

 inflated during the Class Period. In ignorance of the falsity of Defendants’ statements, Plaintiff




        {00360150;2 }                              17
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 18 of 20 PageID #: 18



 and the other members of the Class relied on the statements described above and/or the integrity

 of the market price of Trulieve securities during the Class Period in purchasing Trulieve securities

 at prices that were artificially inflated as a result of Defendants’ false and misleading statements.

         58.      Had Plaintiff and the other members of the Class been aware that the market price

 of Trulieve securities had been artificially and falsely inflated by Defendants’ misleading

 statements and by the material adverse information which Defendants did not disclose, they would

 not have purchased Trulieve securities at the artificially inflated prices that they did, or at all.

         59.      As a result of the wrongful conduct alleged herein, Plaintiff and other members of

 the Class have suffered damages in an amount to be established at trial.

         60.      By reason of the foregoing, Defendants have violated Section 10(b) of the

 Exchange Act and Rule 10b-5 promulgated thereunder and are liable to Plaintiff and the other

 members of the Class for substantial damages which they suffered in connection with their

 purchase of Trulieve securities during the Class Period.

                                               COUNT II

     (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

         61.      Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

         62.      During the Class Period, the Individual Defendants participated in the operation

 and management of Trulieve, and conducted and participated, directly and indirectly, in the

 conduct of Trulieve’s business affairs. Because of their senior positions, they knew the adverse

 non-public information about Trulieve’s misstatement of revenue and profit and false financial

 statements.

         63.      As officers and/or directors of a publicly owned company, the Individual

 Defendants had a duty to disseminate accurate and truthful information with respect to Trulieve’s


         {00360150;2 }                              18
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 19 of 20 PageID #: 19



 financial condition and results of operations, and to correct promptly any public statements issued

 by Trulieve which had become materially false or misleading.

        64.      Because of their positions of control and authority as senior officers, the Individual

 Defendants were able to, and did, control the contents of the various reports, press releases and

 public filings which Trulieve disseminated in the marketplace during the Class Period concerning

 Trulieve’s results of operations. Throughout the Class Period, the Individual Defendants exercised

 their power and authority to cause Trulieve to engage in the wrongful acts complained of herein.

 The Individual Defendants, therefore, were “controlling persons” of Trulieve within the meaning

 of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

 alleged which artificially inflated the market price of Trulieve securities.

        65.      By reason of the above conduct, the Individual Defendants are liable pursuant to

 Section 20(a) of the Exchange Act for the violations committed by Trulieve.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of Plaintiff and the Class, prays for judgment and relief

 as follows:

        A.       declaring this action to be a proper class action, designating Plaintiff as Lead

 Plaintiff and certifying Plaintiff as a class representative under Rule 23 of the Federal Rules of

 Civil Procedure and designating Plaintiff’s counsel as Lead Counsel;

        B.       awarding damages in favor of Plaintiff and the other Class members against all

 defendants, jointly and severally, together with interest thereon;

        C.       awarding Plaintiff and the Class reasonable costs and expenses incurred in this

 action, including counsel fees and expert fees; and

        D.       awarding Plaintiff and other members of the Class such other and further relief as

 the Court may deem just and proper.


        {00360150;2 }                             19
Case 2:20-cv-00775-LDH-SJB Document 1 Filed 02/12/20 Page 20 of 20 PageID #: 20



                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

 Dated: February 12, 2020

                                                        Respectfully submitted,

                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                        Email: ahood@pomlaw.com

                                                        POMERANTZ LLP
                                                        Patrick V. Dahlstrom
                                                        10 South La Salle Street, Suite 3505
                                                        Chicago, Illinois 60603
                                                        Telephone: (312) 377-1181
                                                        Facsimile: (312) 377-1184
                                                        Email: pdahlstrom@pomlaw.com

                                                        BRONSTEIN, GEWIRTZ
                                                        & GROSSMAN, LLC
                                                        Peretz Bronstein
                                                        60 East 42nd Street, Suite 4600
                                                        New York, NY 10165
                                                        Telephone: (212) 697-6484
                                                        Facsimile: (212) 697-7296
                                                        Email: peretz@bgandg.com

                                                        Attorneys for Plaintiff




       {00360150;2 }                               20
